Order entered January 13, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00507-CR

                           FLOR DEMARI BALCARCEL, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. MB10-33676C

                                           ORDER
       This Court granted court reporter Pamela Durke-Sweeny an extension of time until

August 4, 2014 to file the reporter’s record. By notice dated August 4, 2014, Ms. Durke-Sweeny

was notified that the reporter’s record she attempted to electronically filed was rejected because

Volume 4 was not text searchable and the exhibits were not bookmarked. She was directed to

file a corrected document with three days. To date, Ms. Durke-Sweeny has neither filed a

corrected reporter’s record nor communicated with the Court regarding the status of the

reporter’s record. Nor has appellant communicated with the Court regarding the reporter’s

record or the status of the appeal.
        Accordingly, the Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the reporter’s record because of ineffective counsel,

indigence, or for any other reason.

       The trial court shall first determine whether appellant desires to prosecute the appeal. If
        the trial court determines that appellant does not desire to prosecute the appeal, it shall
        make a finding to that effect.

       If the trial court determines that appellant desires to prosecute the appeal, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
        trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
        court is ORDERED to take such measures as may be necessary to assure effective
        representation, which may include appointment of new counsel. If the trial court finds
        appellant is not indigent, it shall determine whether retained counsel has abandoned the
        appeal.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                       /s/    ADA BROWN
                                                              JUSTICE